DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea (US 6,256,572 B1).

Regarding claim 1, Rea discloses an electronic component (Fig. 1), the component comprising 
- a housing (Fig. 1 element 11) having at least one opening (Fig. 1 element 16); and 
(Fig. 2 element 20) comprising a processor (Fig. 2 element 21), a non-volatile memory element (as discussed in Column 2 lines 9-10) and a plurality of contact areas (Fig. 3 elements 25) corresponding to the at least one opening (as discussed in Column 4 lines52-53), at least one of said contact areas being electrically connected to a programming interface of the memory element (as discussed in Column 4 lines 36-42); 
- the component being arranged such that the contact areas can be contacted by means of a needle adapter (Fig. 4 element 30) through the at least one opening to access the programming interface (as discussed in Column 4 lines 54-56).
Rea does not expressly disclose the component being a component of an adjustable furniture system, however, as this feature of the claim is recited in the preamble of the claim and does not impart any limitation upon the structure of the invention, the recitation “of an adjustable furniture system” is interpreted to be an intended use of the invention, and as such is not given significant patentable weight (See MPEP 2111.02).  As set forth in the Background and Summary sections of the instant application, the intent of the invention is to provide a means by which a component may have a programmable configuration changed or imparted after production, and the examiner notes that the Rea reference seeks to provide the same, as discussed in Column 2 lines 20-39, Column 7 lines 62-65, and Column 8 lines 7-8, thus establishing the reference as analogous art.
Rea further does not expressly disclose one of the contact areas connected to a terminal for a voltage supply of the memory element, however one of ordinary skill in the art before the effective filing date would have recognized that this is an intended use of 

Regarding claim 3, Rea discloses the component as set forth in claim 1 above and further wherein the component is arranged such that the memory element is configured to be supplied with electrical voltage via the needle adapter (as discussed in Column 4 lines 60-67 and Column 5 lines 1-3, and as set forth in claim 1 with regard to the supply of voltage to the uninstalled component, and further that in the case of a test input under JTAG specification, a voltage is applied as the input signal, and the needle adapter is connected with the JTAG ports through the needle connector and as such supplies the electrical voltage through the needle connector).

Regarding claim 8, Rea discloses the component as set forth in claim 1 above.
Rea does not expressly disclose wherein the housing comprises a plurality of openings corresponding to a number of the contact areas, whose positions correspond to the contact areas, however it would have been obvious to one having ordinary skill in St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding claim 9, Rea discloses the component as set forth in claim 1 above and further wherein the contact areas are located at a defined distance from the opening in the housing (as shown in Figs. 4-5 and discussed in Column 4 lines 65-67).

Regarding claim 12, Rea discloses the component as set forth in claim 1 above and further in which the housing comprises a mounting apparatus (Fig. 1 element 12) which is located on the same side as the opening (as shown in Fig. 1).

Regarding claim 13, Rea discloses the component as set forth in claim 1 above and further in which the memory element is arranged to store a control program as well as parameters (as discussed in Column 2 lines 9-14 and Column 5 lines 1-3).
Rea does not expressly disclose wherein the memory element is arranged to store parameters for adjusting the furniture system, however the term “arranged” is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 14, Rea discloses the component as set forth in claim 1 above and further in which the component is adapted to be one of the following components of the furniture system: a control device (as discussed in Column 8 lines 7-9 wherein the component disclosed by Rea is disclosed to be used as a control system), a hand switch, a power supply unit.


Claims 5-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea as applied to claim 1 above, and further in view of Halstvedt et al. (US 2009/0249136 A1).

Regarding claim 5, Rea discloses the component as set forth in claim 1 above.
Rea does not expressly disclose wherein which the memory element is located outside the processor.
Halstvedt teaches an external memory element (Fig. 1 element 106) which is located outside a processor (as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a memory element located outside a processor as taught by Halstvedt in the component of Rea in order to provide additional memory to the processor for data storage.

Regarding claim 6, Rea discloses the component as set forth in claim 1 above.

Halstvedt teaches a component comprising one further non-volatile memory element (Fig. 1 element 106 as described in Paragraph [0025]) whose programming interface is electrically connected to the contact areas (as shown in Fig. 1 and discussed in Paragraphs [0023]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one further non-volatile memory element whose programming interface is electrically connected to the contact areas as taught by Halstvedt in the component of Rea in order to provide additional memory to the processor for data storage.

Regarding claim 7, Rea discloses the component as set forth in claim 1 above.
Rea does not expressly disclose wherein the component is arranged such that the programming interface enables direct access to a memory of the memory element, in particular without using the processor.
Halstvedt teaches a component which is arranged such that the programming interface enables direct access to a memory of the memory element, in particular without using the processor (as shown in Fig. 1 wherein the host computer has access to the external memory and internal memory on the microcontroller board without using the processor 122, as discussed in Paragraph [0027]).


Regarding claim 16, Rea discloses the component as set forth in claim 1 above and further a device arranged to establish electrical contact to the contact areas of the component through the opening in the housing by means of the needle adapter (as discussed in Column 2 lines 55-67), and using a needle adapter (Fig. 4 element 30) to program the memory element while the electrical contact is established (as discussed in Column 5 lines 1-3).
Rea does not expressly disclose a data processing equipment which is adapted to make a data connection to the programming interface via the needle adapter.
Halstvedt teaches a data processing equipment (Fig. 1 element 108) which is adapted to make a data connection to the programming interface (as discussed in Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art to utilize data processing equipment adapted to make a data connection to the programming interface, as taught by Halstvedt, in the component of Rea in order to provide a means of programming the processor as is common in the art.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea as applied to claim 1 above, and further in view of Schwendimann et al. (US 2014/0026656 A1).

Regarding claim 11, Rea discloses the component as set forth in claim 1 above.
Rea does not expressly disclose in which the housing and the circuit board are cast with one another. 
Schwendimann teaches in which the housing and the circuit board are cast with one another (as shown in Fig. 7 wherein the housing 3 and the circuit board 8 are cast in a potting compound as discussed in Paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to cast the circuit board and the housing together as taught by Schwendimann in order to prevent damage to the components on the printed circuit board in regular use of the component.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea as applied to claim 1 above, and further in view of Hjelm (US 2013/0199419 A1).

Regarding claim 15, Rea discloses the component as set forth in claim 1 above and wherein said component may be a control device (as set forth in claim 14 above).
Rea does not expressly disclose a furniture system comprising the component as set forth in claim 1 above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the component of Rea as disclosed in claim 1 above in a furniture system of Hjelm in order to provide a means of programmable control of the furniture system which may be programmed after manufacture of the component.


Response to Arguments

Applicant's arguments filed 10/1/2020 have been fully considered but they are not persuasive. The applicant has argued that the Rea reference does not disclose that one of the contact areas is electrically connected to the memory element for voltage supply, however the examiner respectfully disagrees.  As set forth in the rejection of claim 1 above, the use of a contact area on a circuit board as disclosed by the Rea reference indicates an electrical connection with the memory element and the voltage supply.  That such a connection may also be used for testing purposes as outlined in Column 4 lines 45-52 of the reference does not preclude the structure from existing as claimed by the instant application.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841